Kupferman, J. P. (concurring).
This case is a follow-up to the determination in Matter of Ellery G. (32 N Y 2d 588, 592) which stated that “persons in need of supervision may not validly be placed in a State training school ”. The New York State Division for Youth has filed an amicus brief to detail how the directives of the New York State Court of Appeals have been complied with following that decision. Counsel for the alleged RINS child, the appellant, who is now 14 years of age, has filed motions to strike the amicus brief and those references in the brief of respondent which attempt to show that PINS children are kept separate from juvenile delinquents, which motions we have denied. The dissent avoids the máin issue as to the type of facility that should be involved and how we are to make that determination, and instead opts for a new hearing on the question of violation of an order of probation. With due sensibility for the nature of the situation, the dissent refers to the allegations of the petition as to violations with the use of the words “inter alia”, which cover such allegations as the mother finding the appellant in bed with an adult male, and when remonstrated with, the appellant kicking her mother in the stomach. Another hearing will not really help to solve that problem. There is no reasonable' doubt that the PINS adjudication itself was proper. (Matter of Iris R., 33 N Y 2d 987.) More to the point would be a reference to the- Office of Children’s Services of the Judicial Conference of the State of New York, which was created as a special project of the Administrative Board, opened on June 1, 1972. See Judicial Notice (vol. I, No. 2, p. 1 [Oct., 1972]), a newsletter from the Office of the State Administrator, announcing the appointment of Elizabeth T. Schack as director. In November, 1973, the Office of Children’s Services submitted an 82-page report with appendices entitled “The PINS Child, A Plethora of Problems”. We can thus determine whether the New York State Training Schools, as they are now presently constituted, can handle PINS children. The Office of Children’s Services can file an amicus brief in order properly to advise us. Now they can still do it for the Court of Appeals.